Exhibit 10.4

SARA LEE CORPORATION

EXECUTIVE MANAGEMENT LONG-TERM INCENTIVE PROGRAM

(FY10-12 EMLTIP)

Grant Notice and Agreement

 

 

[INSERT PARTICIPANT NAME]

This Performance-Based Restricted Stock Unit (PSU) Grant Notice and Agreement,
made this August 27, 2009 (“Award Date”), by Sara Lee Corporation, a Maryland
corporation (“Company”) to you is evidence of an award made under the Sara Lee
Corporation 2002 Long-Term Incentive Stock Plan (“Plan”) which is incorporated
into this “Grant Notice and Agreement” by reference. A copy of the Plan and the
FY10-12 EMLTIP Program Description (“Program Description”) have been or will be
provided to you and are also available from the Sara Lee Corporate Compensation
Department.

1. Performance-Based Restricted Stock Unit Award. Subject to the restrictions,
limitations, terms and conditions specified in the Program Description, the Plan
and this Grant Notice and Agreement, the Company hereby awards to you as of the
Award Date:

             Performance Stock Units (PSUs)

which are considered Stock Awards under the Plan (the “Award”). The vesting of
this Award is based both upon your continued service with the Company or any of
its subsidiaries (collectively the “Sara Lee Companies”) and the Company’s
performance during the “Performance Cycle”, as detailed in the Program
Description, and therefore the actual number of PSUs ultimately released, if
any, is determined at the end of the Performance Cycle. Prior to the date the
PSUs vest (“Vesting Date”), the PSUs are not transferable by you by means of
sale, assignment, exchange, pledge, or otherwise.

2. Acceptance of Terms and Conditions. By acknowledging and accepting this
Award, you agree to be bound by the terms and conditions contained in this Grant
Notice and Agreement, the Plan and the Program Description and any and all
conditions established by the Company in connection with Awards issued under the
Plan and the Program Description, and understand that this Award neither confers
any legal or equitable right (other than those rights constituting the Award
itself) against the Company directly or indirectly, nor does it give rise to any
cause of action at law or in equity against the Company. In order to vest in the
Award described in this Grant Notice and Agreement, you must have accepted this
Award.

3. Dividend Equivalents. Subject to the restrictions, limitations and conditions
as described in the Plan and the Program Description, dividend equivalents
payable on the PSUs will be accrued (in cash, without interest) on your behalf
at the time that dividends are otherwise paid to owners of Sara Lee Corporation
common stock.

4. Distribution of the Award. If the distribution is subject to tax withholding,
such taxes will be settled by withholding cash and/or a number of shares with a
market value not less than the amount of such taxes. Any cash from dividend
equivalents remaining after withholding taxes are paid will be paid in cash to
you. The net number of shares of Sara Lee Corporation common stock to be
distributed will be delivered to your electronic stock plan account as soon as
practicable after the Vesting Date. If withholding of taxes is not required,
none will be taken and the gross number of shares will be distributed. You are
personally responsible for the proper reporting and payment of all taxes related
to this distribution.



--------------------------------------------------------------------------------

5. Election to Defer Distribution. If the distribution is subject to U.S. tax
law, you may elect to defer the distribution of all of the PSUs. Such election
must be received by the Company in the form required by the Company no later
than 30 days after the Award Date and is contingent upon the Company’s allowing
deferrals into the Sara Lee Corporation Executive Deferred Compensation Plan
(the “Deferred Compensation Plan”) at that time. The deferral, if elected, will
result in the transfer of the PSUs into the Deferred Compensation Plan’s Stock
Equivalent Fund in effect at the time the PSUs would have otherwise been
distributed. The Deferred Compensation Plan rules will govern the administration
of this Award beginning on the date the PSUs are credited to the Deferred
Compensation Plan.

6. Death, Total Disability or Retirement. If you cease active employment with
the Sara Lee Companies, because of your death or permanent and total disability
(as defined under the appropriate disability benefit plan, if applicable), the
Award will continue to vest and be distributed to your estate at the same time
as it is to other Participants. In the case of your attaining age 55 or older
and, if you have at least 10 years of service with the Sara Lee Companies when
your employment terminates or attain age 65, regardless of service, the Award
will continue to vest after your termination. These provisions apply only to
Awards under this Grant Notice and Agreement; other types of awards may have
different provisions.

7. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination. The following provisions apply only to the Award granted herein;
other types of Awards may have different provisions

(a) Involuntary Termination. If your employment with the Sara Lee Companies is
terminated and you are eligible to receive severance benefits under the Sara Lee
Corporation Severance Plan for Corporate Officers, the Severance Pay Plan, the
Severance Pay Plan for Executives, the Severance Pay Plan for Certain Events or
any other written severance plan of the Company (collectively, a “Severance
Event Termination”), you must have completed at least twelve full months of
active service during the Performance Cycle to be eligible to receive a
pro-rated distribution based upon your service through the separation period and
the Company’s performance results. If the twelve months of active service
requirement is not met, all the PSUs under this grant will be canceled.

In the event your employment with the Sara Lee Companies is terminated as a
result of the sale, closing or spin-off of a division, business unit, segment or
other component of the Company, PSUs will continue to vest during the
Performance Cycle and are subject to pro-ration only for performance results.
This provision does not apply with respect to any transaction that would be
considered a Change of Control as defined in Article X of the Plan.

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described above (i.e., you
voluntarily terminate employment with the Sara Lee Companies or your employment
is terminated by the Sara Lee Companies and you are not eligible for severance
pay under any of the Company’s severance plans), then this Award shall be
canceled on the date of your termination of employment.

8. Forfeiture or Adjustment. Notwithstanding anything contained in this Grant
Notice and Agreement to the contrary, you may forfeit all or a portion of the
Award and/or be required to repay the Company, or you may be entitled to an
increased Award, upon the occurrence of any of the following events.

 

2



--------------------------------------------------------------------------------

(a) Misconduct. If you engage in any activity contrary or harmful to the
interests of the Company, including but not limited to: (i) competing, directly
or indirectly (either as owner, employee or agent), with any of the businesses
of the Company, (ii) violating any Company policies, (iii) soliciting any
present or future employees or customers of the Company to terminate such
employment or business relationship(s) with the Company, (iv) disclosing or
misusing any confidential information regarding the Company, or
(v) participating in any activity not approved by the Board of Directors of the
Company which could reasonably be foreseen as contributing to or resulting in a
Change of Control of the Company (as defined in the Plan) (such activities to be
collectively referred to as “wrongful conduct”), then (A) this Award, to the
extent it remains restricted, shall terminate automatically on the date on which
you first engaged in such wrongful conduct, (B) if the wrongful conduct occurred
within six months of a Vesting Date, you shall pay to the Company in cash any
financial gain you realized from the vesting of the PSU, and (C) if the wrongful
conduct occurred after the PSU has been deferred in the Deferred Compensation
Plan and prior to the deferred payment date, you shall forfeit the deferred PSU
and this Award shall terminate automatically on the date on which you first
engaged in such wrongful conduct.

(b) Restatement of Financial Results. This paragraph (8)(b) applies to you only
if you are an “officer” of the Company, as defined in Rule 16a-1(f) under the
Securities Exchange Act of 1934, at the time you received this Award (“Officer
Participant”). If you are an Officer Participant and you vest in an Award
(including if the distribution of an incentive award is deferred pursuant to the
Deferred Compensation Plan), which vesting was predicated upon the Company
achieving certain financial results (the “Original Amount”), and within two
years after the Vesting Date the Company restates its financial statements due
to material noncompliance with financial reporting requirements under the
securities laws (such restated financial statements, the “Restated Financials”),
then the vested amount of the Award shall be recalculated based on the Restated
Financials (the “Adjusted Amount”). If the Original Amount is greater than the
Adjusted Amount, then on the date on which the Company files the Restated
Financials with the Securities and Exchange Commission (“SEC”), any vested
portion of this Award that has not yet been distributed automatically shall be
reduced by an amount equal to (i) the Original Amount, less (ii) the Adjusted
Amount. If the Adjusted Amount is greater than the Original Amount, then on the
date on which the Company files the Restated Financials with the SEC, any vested
amount that has not yet been distributed automatically shall be increased by an
amount equal to (A) the Adjusted Amount, less (B) the Original Amount. If the
incentive award already has been distributed then, as soon as practicable after
the date on which the Company files the Restated Financials with the SEC,
(x) you shall pay to the Company, in cash, any financial gain you realized from
the vesting of the incentive award that is attributable to the excess of the
Original Amount over the Adjusted Amount, if the Original Amount is greater than
the Adjusted Amount, or (y) the Company shall pay to you, in cash, an amount
equal to the excess of the Adjusted Amount over the Original Amount, if the
Adjusted Amount is greater than the Original Amount. No interest will be due to
or paid by the Company or you to the other with respect to any such true up
payment. If you elected to defer any portion of an incentive award pursuant to
the Deferred Compensation Plan and an adjustment under this paragraph 8(b) is
required before the deferral payment date, then your account under the Deferred
Compensation Plan shall be credited or charged so that the deferred award equals
the Adjusted Amount. The Compensation and Employee Benefits Committee of the
Company’s Board of Directors may determine, in its discretion and based on the
circumstances leading to the Company’s filing of Restated Financials with the
SEC, that any recoupment or payment under this paragraph 8(b) is not practical
and may elect to forego the application of this paragraph 8(b).

9. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any PSUs until and unless ownership of such PSUs have been
transferred to you.

10. Conformity with the Plan. This Award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any
inconsistencies between this Grant Notice and Agreement, the Plan or the Program
Description shall be resolved in accordance with the terms of the Plan. By your
acceptance of this Grant Notice and Agreement, you agree to be bound by all of
the terms of this Grant Notice and Agreement, the Plan and the Program
Description.

 

3



--------------------------------------------------------------------------------

11. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the Plan, this Grant Notice and Agreement or the Program
Description will be determined and resolved by the Compensation and Employee
Benefits Committee of the Company’s Board of Directors (“Committee”) or its
delegate. Such determination or resolution by the Committee or its delegate will
be final, binding and conclusive for all purposes.

12. Employment Rights. Nothing in the Plan, this Grant Notice and Agreement or
the Program Description confers on any Participant any right to continue in the
employ of the Sara Lee Companies or in any way affects a Sara Lee Company’s
right to terminate your employment without prior notice any time for any reason.

13. Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. The Company
holds certain personal information about you, that may include your name, home
address and telephone number, fax number, email address, sex, beneficiary
information, age, language skills, date of birth, social security number or
other employee identification number, job title, employment or severance
contract, current wage and benefit information, tax-related information, plan or
benefit enrollment forms and elections, option or benefit statements, any shares
of stock or directorships in the Company, details of all options or any other
entitlements to shares of stock awarded, canceled, purchased, vested, unvested
or outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). The Company and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and the Company may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan or Program Description. These
recipients may be located throughout the world, including the United States. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on your behalf to a broker or other third
party with whom you may elect to deposit any shares of stock acquired pursuant
to the Plan. You may, at any time, review Data, require any necessary amendments
to it or withdraw the consents herein in writing by contacting the Company.

14. Miscellaneous.

(a) Modification. This Award is documented by the minutes of the Committee and
or as approved by the CEO for non-corporate officers, which records are the
final determinant of the number of PSUs granted and the conditions of this
grant. The Committee may amend or modify this Award in any manner to the extent
that the Committee would have had the authority under the Plan initially to
grant such PSUs, provided that no such amendment or modification shall impair
your rights under this Grant Notice and Agreement without your consent. Except
as in accordance with the two immediately preceding sentences and paragraph 15,
this Grant Notice and Agreement may be amended, modified or supplemented only by
an instrument in writing signed by both parties hereto.

 

4



--------------------------------------------------------------------------------

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Grant Notice and
Agreement shall be governed by the internal laws of the State of Illinois,
including matters of validity, construction and interpretation. You and the
Company agree that all claims in respect of any action or proceeding arising out
of or relating to this Grant Notice and Agreement shall be heard or determined
in any state or federal court sitting in Chicago, Illinois, and you agree to
submit to the jurisdiction of such courts, to bring all such actions or
proceedings in such courts and to waive any defense of inconvenient forum to
such actions or proceedings. A final judgment in any action or proceeding so
brought shall be conclusive and may be enforced in any manner provided by law.

(c) Successors and Assigns. Except as otherwise provided herein, this Grant
Notice and Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

(d) Severability. Whenever feasible, each provision of this Grant Notice and
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Grant Notice and Agreement is held
to be prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Grant Notice and Agreement.

15. Amendment. Notwithstanding anything in the Plan, the Program Description or
this Grant Notice and Agreement to the contrary, this Award may be amended by
the Company without the consent of you, including but not limited to
modifications to any of the rights granted to you under this Award, at such time
and in such manner as the Company may consider necessary or desirable to reflect
changes in law.

 

5